Title: To George Washington from Thomas Jefferson, 1 December 1791
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] Dec. 1. 1791.

Th: Jefferson presents his respects to the President and sends him a draught of letters to Majr L’Enfant & the Commissioners, prepared on a conference with mister Madison. perhaps the former may be too severe. it was observed however, that tho’ the president’s sentiments conveyed to him thro’ mister Lear, were serious, & ought to have produced an effect on him, he gave them the go-by in his letter in answer, and shews that he will not regard correction unless it be pointed.
